      Case 1:11-cv-01590-LTS-HBP Document 663 Filed 07/14/20 Page 1 of 1




                      Law Offices of Joseph L. Manson III
                                       Benjamin Chernow
                                        600 Cameron St.
                                      Alexandria, VA 22314

July 14, 2020

VIA ECF

The Honorable Laura T. Swain
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Universitas Education, LLC v. Nova Group, Inc., Case No. 1:11-cv-01590 (LTS) (HBP)

Dear Judge Swain,

        We represent Universitas Education, LLC (“Universitas”) in the above-captioned matter.
We write this letter in response to the Order to Show Cause filed in this Court on July 10, 2020
regarding the applicability of Restraining Notices upon Lincoln National Life Insurance Company
(“Lincoln”). Upon further review and examination, Universitas believes that the Restraining
Notice issued to Lincoln expired on November 30, 2019 and that Lincoln’s business activities are
no longer restrained. Accordingly, Universitas does not believe there is cause to continue
restraining Lincoln’s business activities. A copy of this letter has been provided to Lincoln in
accordance with the directives of the Order to Show Cause.

                                                           Respectfully Submitted,

                                                           /s/ Benjamin Chernow
                                                           Benjamin Chernow
                                                           600 Cameron St.
                                                           Alexandria, VA 22314
                                                           (301) 633-2163
                                                           bchernow@jmansonlaw.com

                                                           Counsel for Petitioner


Cc: All Interested Counsel (by ECF)
